Filed 6/21/16
                      CERTIFIED FOR PARTIAL PUBLICATION*

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIRST APPELLATE DISTRICT

                                     DIVISION THREE


UKIAH CITIZENS FOR SAFETY FIRST,
        Plaintiff and Appellant,
                                                     A145581
v.
CITY OF UKIAH et al.,                                (Mendocino County
                                                     Super. Ct. No. SCUKCVPT1463579)
        Defendants and Respondents.


        Plaintiff Ukiah Citizens for Safety First (Citizens) appeals from the denial of its
petition for writ of mandate under the California Environmental Quality Act (CEQA)
(Pub. Resources Code, § 21050 et seq.),1 challenging the certification of an
environmental impact report (EIR) by the City of Ukiah and its city council (the city) for
the construction of a Costco Wholesale Corporation (Costco) retail store and gas station.
Citizens contends: (1) the EIR did not properly identify and analyze potentially
significant energy impacts generated by the project; (2) the EIR’s analysis of
transportation and traffic impacts is inadequate; (3) the EIR’s analysis of noise impacts is
inadequate; and (4) the project is inconsistent with applicable zoning requirements.
        We agree with Citizens that the EIR fails to sufficiently analyze potential energy
impacts and that the adoption of an addendum to the EIR subsequent to approval of the
EIR and of the project failed to comply with CEQA requirements. In the unpublished
portion of this opinion, we reject the remainder of Citizens’ contentions. Accordingly, we

*
 Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts 3, 4, and 5 of the Discussion.
1
 All further statutory references are to the Public Resources Code unless otherwise
noted.


                                              1
shall reverse the judgment and instruct that the petition for writ of mandate be granted
with respect to the analysis of energy impacts of the project and affirm the trial court’s
decision in all other respects.
                           Factual and Procedural Background
       On February 1, 2011, Costco applied for a use permit to construct a warehouse
store and gas station (the project) on a 15.33-acre site located in the southeast section of
the city. Because the project did not comport with current zoning, Costco also sought to
have the site rezoned.
       On January 30, 2013, the city released a draft EIR for the project. In November
2013, following the period for public comment, the city released the final EIR. The EIR
describes the project as a 148,000-square-foot retail facility with a bakery, pharmacy,
optical center, hearing aid testing center, food court, photo center, tire center, and a gas
station with 16 pumps. The store would provide 608 parking stalls for customer vehicles.
       Among other things, the EIR reports the project would increase traffic volumes on
area roadways resulting in significant traffic impacts at identified intersections. The EIR
includes mitigation measures to reduce the impact, including modifications to the
impacted intersections, that will result in acceptable conditions at the impacted
intersections. However, due to uncertainty of timing and funding of the mitigation
measures, the EIR concludes that the traffic impacts of the project cannot be mitigated to
a level that is less than significant. The EIR also concludes that the increase in local
traffic volumes would result in higher noise levels along local roadways but that traffic
noise associated with the project would be less than significant.
       On December 18, 2013, the city certified the EIR and adopted a statement of
overriding considerations. On January 15, 2014, the city adopted the necessary rezoning
legislation. The CEQA notice of determination was filed on January 16, 2014.
       On February 11, 2014, Citizens filed a petition for a writ of mandate challenging
the sufficiency of the EIR and the related rezoning legislation. On May 1, 2015, the court
issued a decision denying the petition in its entirety. Citizens filed a timely notice of
appeal.


                                              2
                                         Discussion

1.     Standard of Review

       The city’s compliance with CEQA is reviewed for an abuse of discretion.
(§ 21168.5.) An “[a]buse of discretion is established if the agency has not proceeded in a
manner required by law or if the determination or decision is not supported by substantial
evidence.” (Ibid.) “ ‘An appellate court’s review of the administrative record for legal
error and substantial evidence in a CEQA case, as in other mandamus cases, is the same
as the trial court’s: The appellate court reviews the agency’s action, not the trial court’s
decision; in that sense appellate judicial review under CEQA is de novo. [Citations.] We
therefore resolve the substantive CEQA issues . . . by independently determining whether
the administrative record demonstrates any legal error by the [public agency] and whether
it contains substantial evidence to support the [public agency’s] factual determinations.’
[Citation.] . . . When a public agency does not comply with procedures required by law,
its decision must be set aside as presumptively prejudicial. [Citation.] [¶] Noncompliance
by a public agency with CEQA’s substantive requirements or noncompliance with its
information disclosure provisions that preclude relevant information from being
presented to the public agency ‘constitute[s] a prejudicial abuse of discretion within the
meaning of sections 21168 and 21168.5 . . . , regardless of whether a different outcome
would have resulted if the public agency had complied with those provisions.’
[Citations.] ‘In other words, when an agency fails to proceed as required by CEQA,
harmless error analysis is inapplicable. The failure to comply with the law subverts the
purposes of CEQA if it omits material necessary to informed decisionmaking and
informed public participation.’ [Citation.] We apply the substantial evidence standard of
review to a public agency’s ‘conclusions, findings, and determinations, and to challenges
to the scope of an EIR’s analysis of a topic, the methodology used for studying an impact,
and the reliability or accuracy of the data upon which the EIR relied because these types
of challenges involve factual questions.’ [Citation.] ‘Substantial evidence’ is defined as
‘enough relevant information and reasonable inferences from this information that a fair


                                              3
argument can be made to support a conclusion, even though other conclusions might also
be reached.’ [Citation.] ‘The agency is the finder of fact and we must indulge all
reasonable inferences from the evidence that would support the agency’s determinations
and resolve all conflicts in the evidence in favor of the agency’s decision.’ [Citation.]
However, ‘[a]rgument, speculation, unsubstantiated opinion or narrative, evidence which
is clearly inaccurate or erroneous . . . is not substantial evidence. Substantial evidence
shall include facts, reasonable assumptions predicated upon facts, and expert opinion
supported by facts.’ ” (City of Hayward v. Trustees of California State University (2015)
242 Cal.App.4th 833, 839-840.)

2.     Energy Impacts

       “An EIR must include a statement concerning ‘[m]itigation measures proposed to
minimize significant effects on the environment, including, but not limited to, measures
to reduce the wasteful, inefficient, and unnecessary consumption of energy.’ (. . .
§ 21100, subd. (b)(3).) The CEQA Guidelines[2] provide that: ‘Energy conservation
measures, as well as other appropriate mitigation measures, shall be discussed when
relevant. Examples of energy conservation measures are provided in [a]ppendix F.’
(CEQA Guidelines, § 15126.4, subd. (a)(1)(C).) Appendix F of the CEQA [G]uidelines
. . . states: ‘Potentially significant energy implications of a project should be considered
in an EIR [to the extent relevant and applicable to the project]. The following list of
energy impact possibilities and potential conservation measures is designed to assist in
the preparation of an EIR. In many instances, specific items may not apply or additional
items may be needed.’ In list form, [a]ppendix F discusses how energy consumption and
conservation may be analyzed in the EIR.” (Tracy First v. City of Tracy (2009) 177
Cal.App.4th 912, 930.)3

2
 As in the opinion which is here quoted, we shall refer in this opinion to the regulations
appearing at California Code of Regulations, title 14, section 15000 et seq., as the CEQA
Guidelines.
3
 Appendix F lists the environmental impacts that may be included in the EIR: “1. The
project’s energy requirements and its energy use efficiencies by amount and fuel type for

                                              4
       The EIR, as certified on December 18, 2013, does not contain a separate section
for the analysis of energy impacts. Rather, energy impacts are mentioned throughout the
EIR. The city points out that the potential increase in electrical and natural gas usage and
whether the project would result in wasteful, inefficient, or unnecessary energy
consumption are discussed in conjunction with the analysis of impacts to public utilities
in section 3.9 of the EIR. The city also cites to the discussion of the effects of energy
usage on air quality and greenhouse gas emissions found in the discussion of global
climate change in section 3.11 of the EIR.
       In section 3.9.8, the EIR concludes that the project “would not exceed existing gas
and electric supply or result in wasteful, inefficient, or unnecessary consumption of
energy.” The EIR explains, “The proposed project would intensify development on the
project site, thereby increasing demand for gas and electric service. On-site employment
and uses, such as the warehouse store and tire center, would use gas and electricity. These
uses would generate demand for 2.44 million kilowatt hours of electricity per year . . . .
The project area has existing distribution facilities and capacity to serve the project.
[¶] The energy consumption demands of the proposed project would conform to the


each stage of the project including construction, operation, maintenance and/or removal.
If appropriate, the energy intensiveness of materials maybe discussed. [¶] 2. The effects
of the project on local and regional energy supplies and on requirements for additional
capacity. [¶] 3. The effects of the project on peak and base period demands for electricity
and other forms of energy. [¶] 4. The degree to which the project complies with existing
energy standards. [¶] 5. The effects of the project on energy resources. [¶] 6. The project's
projected transportation energy use requirements and its overall use of efficient
transportation alternatives.” (CEQA Guidelines, appendix F.) Appendix F also lists
mitigation measures that may be included in the EIR: “1. Potential measures to reduce
wasteful, inefficient and unnecessary consumption of energy during construction,
operation, maintenance and/or removal. The discussion should explain why certain
measures were incorporated in the project and why other measures were dismissed.
[¶] 2. The potential of siting, orientation, and design to minimize energy consumption,
including transportation energy, increase water conservation and reduce solid-waste.
[¶] 3. The potential for reducing peak energy demand. 4. Alternate fuels (particularly
renewable ones) or energy systems. [¶] 5. Energy conservation which could result from
recycling efforts.” (Ibid.)


                                              5
[California Code of Regulations’] Title 24 energy conservation standards such that the
development would not be expected to wastefully use gas and electricity. The proposed
project would also be designed to include several sustainable features. Among these
features are regional sourcing of building materials, higher solar reflectivity metal wall
panels, reflective roof materials, and tripled-glazed skylights . . . .[4] Since the proposed
project would comply with title 24 conservation standards, implement additional
sustainable features, and be served by the City of Ukiah, the proposed project would not
directly require the construction of new energy generation or supply facilities, or result in
wasteful, inefficient, or unnecessary consumption of energy. Consequently, the impact
would be less than significant.”
       In section 3.11.1, relating to “Global Climate Change,” the EIR acknowledges that
the project “could generate [greenhouse gas] emissions that may have a significant
impact on the environment” but explains that implementation of mitigation measures that
“include incorporation of sustainability features in the building and site design in order to
reduce energy consumption and exceed the Title 24 building efficiency ratings, (Measure
3.2.2a), implementation of a carpool/vanpool program (Measure 3.2.2b), increase transit
accessibility (Measure 3.2.2c), and improve the pedestrian network (Measure 3.2.2d)
[¶] . . . would reduce [the] emissions . . . . However, the majority of the [greenhouse gas]
emissions are mobile-source, and feasible reduction measures beyond vehicle fuel
efficiency (state and federal requirements), and encouraging alternative transportation,
are not available.”
       Citizens’ petition asserts that the EIR “fails to include adequate information
regarding the project’s energy use and does not comply with appendix F of the CEQA
Guidelines.” Specifically, Citizens argues that the EIR failed to calculate the energy use
attributable to vehicle trips generated by the project and failed to calculate the operational
and construction energy use of the project. After the EIR was certified and Citizens filed


4
  The EIR lists on pages 2.8 and 2.9 the typical sustainable building features incorporated
into new Costco warehouses to conserve energy and natural resources.


                                               6
its writ petition, on February 28, 2014, the Court of Appeal for the Third District issued
its opinion in California Clean Energy Committee v. City of Woodland (2014) 225
Cal.App.4th 173 (CCEC).
       In CCEC, the court held that the analysis of energy impacts in an EIR, which was
in all material respects the same as that undertaken by the city in this case, was not
adequate. (CCEC, supra, 225 Cal.App.4th at pp. 206-207.) With respect to the EIR’s
analysis of transportation energy impacts, the CCEC court noted that the EIR concluded
the project would result in 40,051 new vehicle trips each day but failed to assess any
transportation energy impacts of these vehicle trips. (Id. at p. 210.) The court rejected the
City of Woodland’s argument that the EIR’s mitigation measures designed to reduce
vehicle trips would also reduce energy impacts, explaining the City of Woodland “cannot
say how much less transportation energy is needed for the project as approved because
the issue has never been assessed in an EIR. CEQA EIR requirements are not satisfied by
saying an environmental impact is something less than some previously unknown
amount.” (Ibid.) With respect to the analysis of operational and construction energy use
of the project, the court found that the City of Woodland’s reliance on mitigation
measures that required compliance with title 24 and other California green building codes
did not meet the requirements of appendix F. (CCEC, at p. 210.) The court explained,
“Although the [California Building Standards Code (Cal. Code Regs., tit. 24, pt. 6)
(Building Code)] addresses energy savings for components of new commercial
construction, it does not address many of the considerations required under appendix F of
the CEQA Guidelines. These considerations include whether a building should be
constructed at all, how large it should be, where it should be located, whether it should
incorporate renewable energy resources, or anything else external to the building’s
envelope. Here, a requirement that [the project] comply with the Building Code does not,
by itself, constitute an adequate assessment of mitigation measures that can be taken to
address the energy impacts during construction and operation of the project.” (Id. at
p. 211.) Finally, the court rejected reliance on mitigation measures adopted under the
rubric of reducing greenhouse gas emissions that “would likely have the collateral effect


                                              7
of substantial energy-saving effects.” (Id. at p. 208, fn. 6.) The court explained,
“Although there is likely to be a high correlation between reducing greenhouse emissions
and energy savings, this court cannot assume the overlap is sufficient under CEQA’s
study and mitigation requirements. . . . ‘Air quality mitigation is not a substitute for an
energy analysis.’ Thus, we will not consider [the] mitigation measure[] in our discussion
of mitigation measures addressing energy impacts.” (Ibid.)
       The EIR certified by the city in this case in December 2013 clearly fails to meet
the standards set forth in CCEC, supra, 225 Cal.App.4th 173. As in that case, the Costco
EIR concludes that the project will generate 11,204 new vehicle trips per weekday and
8,708 new trips per weekend day, but fails to calculate the resulting energy impacts of
those trips. The EIR also improperly relies on compliance with the building code to
mitigate operational and construction energy impacts, without further discussion of the
appendix F criteria. Finally, as in CCEC, the city’s reliance on mitigation measures
designed to reduce greenhouse gas emissions is misplaced.
       Recognizing the deficiencies in its EIR as made clear by the CCEC opinion, on
December 3, 2014, the city adopted an addendum to the EIR. The addendum “clarifies
and provides additional discussion of project energy consumption and electrical utilities.”
The summary to the addendum explains, “The city is clarifying its determination that ‘the
project would not exceed existing gas and electric supply or result in the wasteful,
inefficient, or unnecessary consumption of energy’ in part based on the recent court
decision, CCEC[, supra,] 225 Cal.App.4th 173, which was published after the city
certified the EIR. That decision held that CEQA requires a more detailed discussion of
energy use than was previously understood at the time the EIR was certified. This
discussion augments, but does not alter, the conclusions of the EIR regarding the effects
of project-related energy usage.” The statements regarding energy impacts in the final
EIR, set forth above, are incorporated with “additional clarification and technical
information regarding project-related energy usage and conservation features” into a
single 10-page analysis of the potential energy impacts. The addendum addresses
construction energy usage and concludes that project “construction would not consume a


                                              8
greater amount of energy in its construction phase than similar projects.” The addendum
also addresses operational energy usage, including energy usage associated with
transportation fuel consumption, and concludes that with implementation of the
mitigation measures identified in the EIR, the project “would not consume a greater
amount of energy in its operational phase than similar projects.”
       Over Citizens’ objection, the trial court considered this addendum in concluding
that the EIR’s analysis of potential energy impacts was sufficient. However, “under Code
of Civil Procedure section 1094.5, courts can only review evidence that was actually
before the administrative decision makers prior to or at the time of their decision.”
(Sacramento Old City Assn. v. City Council (1991) 229 Cal.App.3d 1011, 1032, fn. 13.)
Accordingly, the addendum is not a part of the administrative record and cannot be
considered in deciding whether the city abused its discretion in certifying the EIR.
       Moreover, the city’s subsequent approval of the addendum does not cure the prior
approval of an inadequate EIR. The CEQA Guidelines authorize the preparation of an
addendum to a previously certified EIR “if some changes or additions are necessary but
none of the conditions described in section 15162 calling for preparation of a subsequent
EIR have occurred.” (CEQA Guidelines, § 15164, subd. (a).) While none of the
conditions requiring a subsequent EIR apply here,5 section 15164 nonetheless assumes
that the EIR previously certified was properly certified. The section does not authorize
the retroactive correction of an inadequate EIR based upon the consideration of which the
project was approved, by providing the additional necessary information about the
environmental effects of the project after the project has been approved. Section 15164,
subdivision (d) provides explicitly, “The decision-making body shall consider the
addendum with the final EIR . . . prior to making a decision on the project.” The fact that

5
 CEQA Guidelines section 15162 requires the preparation of a subsequent EIR if
substantial changes are proposed in the project requiring major revisions of the previous
EIR, if substantial changes occur with respect to the circumstances under which the
project is undertaken requiring major revisions in the previous EIR, or if new information
of substantial importance with respect to environmental effects, not known or which
reasonably should have been known, becomes known.


                                             9
the city considered the addendum when later approving certain replacement agreements
and minor project changes does not, as the city contends, excuse the failure to consider
the information contained in the addendum when approving the project itself.
          Because the EIR, as certified, inadequately describes and discusses the energy
impacts of the project, we must reverse the denial of the petition for a writ of mandate
and remand the case for issuance of a writ, directing the city to set aside its certification
of the final EIR, and approval of the project and to bring the energy section of the EIR
into compliance with CEQA before redetermining whether to approve the project. (See
CEQA Guidelines, § 21168.9.) We offer no opinion on whether the addendum adopted
by the city complies with the requirements of CEQA for the analysis of energy impacts.
As Citizens notes, the clarification and additional discussion of project energy
consumption and electrical utilities included in the addendum have not been subjected to
public comment. Although the city is correct that recirculation is not required when an
addendum “merely clarifies or amplifies [citations] or makes insignificant modifications
in [citation] an adequate EIR” (Laurel Heights Improvement Assn. v. Regents of Univ. of
California (1994) 6 Cal.4th 1112, 1128), “recirculation is required, for example, when
. . . the draft EIR was so fundamentally and basically inadequate and conclusory in nature
that public comment on the draft was in effect meaningless” (id. at p. 1130). Because the
EIR certified in this case was inadequate in its analysis of energy impacts of the project,
recirculation and consideration of public comments concerning the energy analysis will
be necessary before the EIR may be certified and the project approved.

3.        Transportation and Traffic Impacts*

          Under CEQA Guidelines appendix G, an environmental checklist, a project may
have a potential significant impact on transportation and traffic if the project
“[c]onflict[s] with an applicable plan, ordinance or policy establishing measures of
effectiveness for the performance of the circulation system, taking into account all modes
of transportation including mass transit and non-motorized travel and relevant

*
    Part 3 is not certified for publication. (See fn., ante, p. 1.)


                                                     10
components of the circulation system, including but not limited to intersections, streets,
highways and freeways, pedestrian and bicycle paths, and mass transit” or if it
“[c]onflict[s] with an applicable congestion management program, including, but not
limited to level of service standards and travel demand measures, or other standards
established by the county congestion management agency for designated roads or
highways.” (CEQA Guidelines, appendix G.)
       Consistent with appendix G, the EIR’s transportation and traffic section “discusses
existing transportation and traffic conditions in the project area, as well as potential
impacts of the project to those conditions.” The proposed project is located on the west
side of U.S. Highway 101 on Airport Park Boulevard south of Talmage Road and
Commerce Drive. Highway 101 is a primary route connecting the City of Ukiah to the
City of Santa Rosa and the San Francisco Bay Area to the south, and Willits and other
Mendocino County communities to the north. Talmage Road is a major arterial that
provides a direct connection between South State Street and U.S. 101. Airport Park
Boulevard extends from just north of Talmage Road along the project frontage to its
terminus approximately three-quarters of a mile south of Talmage Road. Airport Park
Boulevard has two travel lanes in each direction separated by planted medians and/or
intermittent left turn lanes and provides primary access to the project site. The EIR notes
that there are “future transportation improvements” proposed within the general vicinity
of the project, including a proposal to reconfigure the southbound off-ramps from
U.S. 101 on to Talmage Road and to construct two new left-turn lanes on the westbound
Talmage Road approach to Airport Park Boulevard (the Talmage Road interchange
improvements).
       The traffic study contained in the EIR estimates that the project can be expected to
generate 11,204 new trips per weekday and 8,708 new trips per weekend day, based in
part, on traffic surveys conducted at three Costco stores in similar market areas. “The
distribution of the project traffic was determined based on the population densities in the
primary and secondary markets areas identified in ‘Costco Wholesale Warehouse Urban
Decay Analysis’ prepared in April 2012 . . . . The potential route to and from each market


                                              11
area was determined based on current travel patterns to and from the project area, and a
percentage of assigned project-generated vehicle trips were derived from the share of
each market area. These distribution percentages were then applied to the trip generation
estimates to determine the number of vehicle trips on each route to and from the market
destinations. Project trips were then added to all travel routes throughout the surrounding
circulation system . . . .”
       Based on the traffic study, the EIR finds that implementation of the project will
result in potentially significant traffic impacts at and around the US 101/Talmage Road
interchange and the Talmage Road/Airport Boulevard intersection. To mitigate the
potentially significant traffic impacts, the EIR specifies as a mitigation measure that the
city construct the Talmage Road interchange improvements. The mitigation measure
provides: “The city shall coordinate with the California Department of Transportation
regarding improvements to state facilities. The traffic mitigations shall be completed
before Costco is issued a certificate of occupancy. The city shall establish a funding
mechanism to pay for the cost of the improvements.” The EIR finds that implementation
of the Talmage Road Interchange Improvements “would result in acceptable operating
conditions during both the a.m. and p.m. peak hours, and would result in acceptable
queuing conditions in both the a.m. and p.m. peak hours.”
       In certifying the EIR, the city council issued findings that state: “The City of
Ukiah is pursuing the Talmage Road interchange improvements as a separate city-
sponsored project, because those improvements are required for the build-out of the
Redwood Business Park, with or without the project. Costco is subject to an off-site
traffic mitigation fee imposed on parcels in the Airport Industrial Park pursuant to
Government Code section 66000 et seq. These fees were imposed to help fund a portion
of the Talmage Road interchange improvements and will be used for this purpose. As of
the preparation of the EIR, funding sources for the full cost of the Talmage Road
interchange improvements have been identified, but full funding has not yet been
secured. However, transportation and traffic mitigation measure 3.10.1 requires that the
project funding must be obligated prior to the issuance of a building permit for the project


                                             12
and the interchange improvements substantially completed prior to issuance of the
certificate of occupancy for the project . . . ; thus assuring that no project-related traffic
will be allowed to occur before these city-sponsored traffic mitigations are funded and
substantially completed. [¶] A portion of the Talmage Road interchange improvements
(Southbound Hwy 101 off-ramp and Talmage intersection reconstruction, ‘Caltrans
Improvements’) is within the California Department of Transportation (‘Caltrans’) right
of way and subject to its jurisdiction. The remaining improvements at Airport Park
Boulevard and Talmage Road (‘city improvements’) are within the city’s rights of way
and subject to its jurisdiction. The city can design and construct the city improvements
but the design and construction of the Caltrans improvements are within Caltrans’
jurisdiction and are its responsibility. If funding were not secured for the Caltrans
improvements or Caltrans does not approve the timely construction of those
improvements, the city council finds that the above-described traffic impacts would be
significant and unavoidable because specific economic, legal, social, technological, or
other considerations (lack of funding or timely approval by Caltrans), make infeasible
any further mitigation of them.”
       Citizens first contends that that the EIR engages in an improper “piecemeal”
review of the significant environmental impacts of the project by failing to include
analysis of the environmental impacts of the Talmage Road interchange improvements in
the project EIR. “There is no dispute that CEQA forbids ‘piecemeal’ review of the
significant environmental impacts of a project. This rule derives, in part, from section
21002.1, subdivision (d), which requires the lead agency . . . to ‘consider[] the effects,
both individual and collective, of all activities involved in [the] project.’ It has been
recognized that ‘ “[a] curtailed or distorted project description may stultify the objectives
of the reporting process. Only through an accurate view of the project may affected
outsiders and public decision-makers balance the proposal’s benefit against its
environmental cost, consider mitigation measures, assess the advantage of terminating the
proposal . . . and weigh other alternatives in the balance. An accurate, stable and finite
project description is the sine qua non of an informative and legally sufficient EIR.” ’ ”


                                               13
(Berkeley Keep Jets Over the Bay Com. v. Board of Port Comrs. (2001) 91 Cal.App.4th
1344, 1358 (Keep Jets Over the Bay); Banning Ranch Conservancy v. City of Newport
Beach (2012) 211 Cal.App.4th 1209, 1222 (Banning Ranch) [“Agencies cannot allow
‘environmental considerations [to] become submerged by chopping a large project into
many little ones—each with a minimal potential impact on the environment—which
cumulatively may have disastrous consequences.’ ”].)
       In Laurel Heights Improvement Assn. v. Regents of University of California (1988)
47 Cal.3d 376, 396, the court held that “an EIR must include an analysis of the
environmental effects of future expansion or other action if: (1) it is a reasonably
foreseeable consequence of the initial project; and (2) the future expansion or action will
be significant in that it will likely change the scope or nature of the initial project or its
environmental effects.” In Banning Ranch, supra, 211 Cal.App.4th at page 1223, the
court attempted to define a “reasonably foreseeable consequence” as used in the Laurel
Heights test. Observing that the “piecemealing case law defies easy harmonization,” the
court attempted nonetheless to sort the leading cases into “some potentially useful
categories. [¶] First, there may be improper piecemealing when the purpose of the
reviewed project is to be the first step toward future development. [Citations.] [¶] And
there may be improper piecemealing when the reviewed project legally compels or
practically presumes completion of another action. [Citations.] [¶] On the other hand, two
projects may properly undergo separate environmental review (i.e., no piecemealing)
when the projects have different proponents, serve different purposes, or can be
implemented independently.” (Banning Ranch, p. 1223.) The analysis of whether an
additional action or project is the reasonable foreseeable consequence of the initial
project “tends to be fact driven.” (Id. at p. 1222.)
       In this case, approval of the project is not “the first step” toward completion of the
Talmage Road interchange improvements. The record establishes that the Talmage Road
interchange improvements are being pursued by the city with or without the proposed
project “because the improvements are required for the build out of the Redwood
Business Park” and are “necessary to address future traffic deficiencies.” While


                                               14
mitigation measures adopted by the city require the city to actively pursue completion of
the traffic improvements and condition Costco permits and approvals on the completion
of the traffic improvements, the project does not “presume” or “legally compel”
completion of the traffic improvements. Rather, the findings of overriding considerations
establish that if, despite the city’s best efforts, the traffic improvements are not completed
and the traffic impacts remain unmitigated, the project nonetheless should be approved.
Finally, the project and the Talmage Road Interchange Improvement project clearly have
different proponents. While Costco agreed in its improvement contract with the city to
guarantee any funds the city borrows to complete the transportation improvement “if it
fails to open its store for business or operate its business for at least 20 years,” that
guarantee is very different from an agreement to pay for the improvements outright.
       For this reason, Citizen’s reliance on Tuolumne County Citizens for Responsible
Growth, Inc. v. City of Sonora (2007) 155 Cal.App.4th 1214 (Tuolumne) is misplaced. In
that case, the City of Sonora issued a mitigated negative declaration for a shopping center
project and undertook a separate CEQA review of road improvements that were required
as a condition of approval for the shopping center. The court found that the road
improvements should have been considered part of the proposed shopping center project
because completion of the road realignment was included by the City of Sonora as a
condition of approval for the project and the developer had committed to pay for the
improvements. (Id. at pp. 1220, 1226, 1231.) In reaching its decision, the court in
Tuolumne relied heavily on Plan for Arcadia, Inc. v. City Council of Arcadia (1974) 42
Cal.App.3d 712 (Arcadia). In that case, the court considered whether the construction of
a shopping center, a parking lot, and improvements to an adjacent street were all part of a
single CEQA project. (Id. at p. 726.) Ultimately, the Arcadia court found that the
widening of the southern portion of the street, which was adjacent to the proposed
project, was sufficiently related to the project to be considered part of the project. (Ibid.)
However, the widening of the northern portion of the street as a result of a freeway
expansion project for which environmental review had already been completed, was not
part of the proposed project. (Id. at p. 727.) In Tuolumne, the court observed that the


                                              15
difference between the northern and southern roadwork in Arcadia turned on two factors:
“First, the city had determined long before the application for the zoning change that the
completion of the freeway would require the widening of Baldwin Avenue. Second, the
widening of the northern portion was a municipal capital improvement project, not a
private project.” (Tuolumne, supra, at p. 1225.) The road improvements in Tuolumne
were more like the southern roadwork in Arcadia in that the approval of the home
improvement center project was conditioned upon completion of the road realignment
and the project proponent had committed to funding and completing the road
realignment. (Id. at p. 1226.) The court observed that “[t]hese two similarities are more
significant than the one similarity between the realignment of Old Wards Ferry Road and
the widening of the northern portion of Baldwin Avenue—the long-existing plan for the
work.” (Ibid.) In contrast to Tuolumne and the southern road work in Arcadia, the
Talmage Road Interchange Improvements are long-standing proposals that will be needed
irrespective of the project completion and are not being paid for by the developer.
Accordingly, the Costco EIR was not required to analyze environmental impacts to traffic
and transportation caused by the Talmage Road Interchange Improvements.
       Citizens also contends that the traffic impact analysis is insufficient because it
does not include a trip distribution traffic study “specific to the Costco project” and
instead relies on “an early trip distribution study for a nearby Walmart expansion project,
which attracted customers from a much smaller geographic area.” Citizens explains, “The
census data for the Walmart expansion project and the Costco project are not similar. The
economic study for the expanded Walmart showed the trade area to be limited by existing
Walmarts in Lake and Sonoma counties and a general travel time of about 30 minutes.
. . . [¶] In comparison to the location of nearby Walmart stores, the nearest Costco to the
proposed Ukiah Costco is one hour to the south in Santa Rosa and 2-3/4 hours north in
Eureka.” As a result, the estimated population of the Costco trade area is more than
90,000 more than the population of the Walmart expansion project trade area and
according to Citizens, “[a]lmost all of the additional 90,000 people within the Costco
trade area live in areas north of Ukiah” so that they “would travel . . . south on U.S. 101


                                             16
to access the Costco site.” The city disputes Citizens’ claim that the population data
relied on in the formulation of trip distribution and volume was flawed. The city argues
that “[t]he Costco trip distribution profile is the same as for the Walmart expansion
project because both retailers draw from the same regional populations to the same
shopping area (Airport Business Park) via the same, limited number of roadways and
intersections.” The city also argues that even with the increase in population in the
Costco trade area suggested by Citizens, testing showed that with the proposed mitigation
measures the levels of services at the impacted intersections will remain within an
acceptable range.
       Substantial evidence supports the population estimates utilized in the traffic study.
Testimony by the traffic engineer before the city council established a reasonable basis
for reliance on the population assumptions used in the Walmart project analysis: “[T]he
development of the distribution assumptions where traffic goes to and from it’s not a
specific science, it’s an art and science, takes a lot of human factors in to play as well as
data and it’s pretty common practice to utilize data that’s available from other sources or
data that’s available from other nearby traffic studies. So yes we did start with the Wal-
Mart traffic study assumptions. We did consider the new market study of the Costco
project. We did consider what – how existing traffic from the Airport Business Park
distributes out, how much goes to the freeway, how much goes to local streets. We did
consider . . . when people go to a Costco especially from far away it’s not a daily trip
you’re [going to] make, it’s an outing. There’s likely to be some of those trips that are
[going to] use other – stop in other places in Ukiah since it is the county center to do
other types of business so we [want to] take that into account.” The engineer also
explained that they performed additional tests after receiving Citizens’ comments
regarding the population of the trade area, and concluded that with the completion of the
Talmage Road interchange improvements, the level of service for the impacted
intersections would remain within acceptable levels, even assuming an increase in traffic
to and from the North on U.S. 101.



                                              17
          Accordingly, despite the conflicting views contained in the record, there was no
abuse of discretion with regard to the city’s certification of the traffic and transportation
section of the EIR.6

4.        Noise Impacts*

          “The Legislature declared in CEQA that ‘it is the policy of the state’ to ‘[t]ake all
action necessary to provide the people of this state with . . . freedom from excessive
noise.’ [Citation.] The Legislature further declared that it is the state's policy to ‘[r]equire
governmental agencies at all levels to consider qualitative factors as well as economic
and technical factors . . . .’ [Citation.] Thus, through CEQA, the public has a statutorily
protected interest in quieter noise environments.” (Keep Jets Over the Bay, supra, 91
Cal.App.4th at pp. 1379-1380.)
          The EIR describes the existing noise environment surrounding the project site as
follows: “The project area is located in the Airport Industrial Park planned development,
just south of the Ken Fowler car dealership. A medium density residential area lies north
of Talmage Road. A mobile home park lies approximately 2000 feet west of the project
site and across the airport runways. To the north lie a Furniture Design Center, Michaels,
Staples, Food Maxx, and Friedman Home Improvement. The noise environment
surrounding the proposed project site is influenced by traffic on US 101, air traffic at the
Ukiah Municipal Airport, and local traffic associated with surrounding businesses. Noise
levels retain a relatively high level due to the amount and proximity of traffic on US 101,
the airport, and surrounding roads.” The EIR identifies several land uses that are
particularly sensitive to noise (“sensitive receptors”) that are located near the project.
“The nearest sensitive receptors are mobile-home residences located approximately 2,000
feet southwest from the project site. Sensitive receptors north of the project site that could

6
  Although Citizens’ introduction states that it is challenging the sufficiency of the traffic
analysis on the ground that “the EIR includes no evidence that the proposed traffic
improvements are feasible and safe,” Citizens has provided no argument in support of
this contention. Thus, the argument has been forfeited.
*
    Part 4 is not certified for publication. (See fn., ante, p. 1.)


                                                     18
be affected by traffic noise levels includes two hotels on the western side of Airport Park
Boulevard (2,000 feet) and a residential community north of Talmage Road (3,000 feet).”
       The EIR explains, “Most of the noise generated by the implementation of the
project would be traffic-generated noise. The project would contribute to an increase in
local traffic volumes, resulting in slightly higher noise levels along local roadways.” The
EIR concludes that traffic noise associated with the project is less than significant. 7
       “To assess the impact of project traffic on roadside noise levels, noise level
projections were made using the Federal Highway Administration’s . . . noise prediction
model for roadway segments around the project site.” A table in the EIR shows the
existing noise levels at numerous locations around the project site and the predicted
incremental increases in noise level with completion of the project both over existing
levels and anticipated levels in the year 2030. The existing or baseline traffic noise shown
in the tables is based on traffic volumes (as developed in the traffic study) during evening
weekday peak-hours. Although some short and long term ambient noise measurements
were taken and are included in the noise section of the EIR, those measurements were not
used as a baseline for analyzing traffic noise impacts because, as the city explained, the
measurements were “unattended and likely captured more than just roadway noise.” 8 To
predict any increase in traffic-generated noise caused by the proposed project, the city
applied algorithms found in the Federal Highway Administration traffic noise prediction
model to the projections of future traffic on the roadway from the traffic study. Following
the comment period, the model was revised “to reflect correct speed limits on several of
the roadways, and to estimate traffic noise on Airport Park Blvd south of Talmage at
about 35 feet from the roadway centerline to better characterize noise at the two hotels in
close proximity.” As a result, “the baseline noise either increased or decreased slightly on
7
 The EIR also concludes that impacts from construction, grading and operational
activities will all be less than significant. Citizens does not challenge these findings on
appeal.
8
 Because those measurements were not used to establish the baseline to measure traffic
noise impacts, it is not necessary to consider Citizens’ arguments regarding the adequacy
and location of those measurements.


                                              19
the revised roadways depending on the corrected speed limit. However, the incremental
change in noise after these model revisions would not change along the roadways.”
       Citizens contends that the traffic noise model used by the city “is so flawed as to
be meaningless” and does not provide substantial evidence for the conclusion that the
project will not have a significant impact on the noise environment. Citizens argues that
the prediction model for a proper traffic noise study cannot be based solely upon data
from the traffic study. Rather, traffic counts assertedly should be taken in conjunction
with sound measurements and used in the model to determine if the predicted noise levels
are the same as the measured levels. Citizens relies on its expert’s opinion that “Caltrans
in its 1998 Technical Noise Supplement (TeNS) requires field traffic counts to calibrate
noise prediction programs, but traffic counts were not done nor was the model [used by
the city] calibrated.”9 The expert explained, “An uncalibrated model makes the prediction
of traffic inaccurate. This is particularly true at slower speeds where the Caltrans data is
less accurate. Traffic data required to make a complete and accurate independent
evaluation of the predictions cannot be done. Without an observer and field traffic counts
during the sound tests, the influence of traffic volume, mix and speed are unknown and
results in the uncalibrated model.”
       The city disputes that the failure to calibrate its model in conformity with TeNS
renders the results of its noise study inaccurate or unreliable. The city emphasizes that
“[d]isagreements among experts does not make an EIR inadequate. [Citations.] Technical
perfection is not required; we look not for an exhaustive analysis but for adequacy,

9
 Section N-3120 of the TeNS manual describes “model calibration” as follows: “Noise
measurements near highways or other transportation corridors are routinely used to
calibrate the computer models by comparing calculated noise levels with actual
(measured) noise levels. The calculated levels are modeled results obtained from traffic
counts and other parameters recorded during the noise measurements. The difference
between calculated and measured noise levels may then be applied to calculated future
noise levels assuming site conditions will not change significantly, or modeled existing
noise levels (see sections N-5400 and N-5330). Obviously, model calibration can only be
performed on projects involving existing highways.” ( [as of June 21, 2016].)


                                             20
completeness, and a good-faith effort at full disclosure.” (Eureka Citizens for Responsible
Government v. City of Eureka (2007) 147 Cal.App.4th 357, 371-372.)
       In responding to a comment to the draft EIR, the city’s expert expressly rejected
the claim that calibration according to the TeNS Manual is required. The city’s expert
explained, “The commenter appears to hold the TeNS Manual as the concrete framework
for noise analyses and suggests that impacts that do not follow its guidance are flawed.
However, the TeNS Manual was cited in the DEIR as reference to general concepts
pertaining to noise, such as general attenuation rates, but was not used as the basis for
impact significance. TeNS is not a requirement for adequate analysis under CEQA. As
stated in the 1998 TeNS Manual on page N-1, specifically the underlined text . . . :
[¶] ‘The purpose of this [supplement] is to provide technical background information on
transportation-related noise in general and highway traffic noise in particular. It is
designed to elaborate on technical concepts and procedures referred to in the Caltrans
traffic noise analysis protocol . . . . The contents of this supplement are for informational
purposes only and unless specifically referred to as such in the protocol they are not
official policy, standard or regulation.’ ” The city points out that as recognized in its
general plan, the Federal Highway Administration model used in the noise study “is the
analytic method presently favored for traffic noise prediction by most state and local
agencies, including Caltrans.” The general plan explains, “Noise modeling techniques use
source-specific data including average levels of activity, hours of operation, seasonal
fluctuations, and average levels of noise from source operations. Modeling methods have
been developed for a number of environmental noise sources including roadways,
railroad line operations, railroad yard operations, industrial plants and airports. Such
methods produce reliable results as long as data inputs and assumptions are valid.”
(Italics added.)
       Citizens does not challenge the validity of the traffic counts that were inputted into
the model for this study. The assumptions, including applicable speed limits, were
adjusted for a more accurate location specific prediction. Although calibration might have
increased the reliability of the results, the noise study was sufficient to inform the public


                                              21
and decision makers as to the significance of the incremental increase in traffic-generated
noise caused by the proposed project. The city did not abuse its discretion in relying on
the study in certifying the EIR.
       Citizens also contends that the EIR fails to identify and evaluate potentially
significant impacts to sleep disturbance for hotel guests as a result of the project’s
increased truck traffic. Citizens acknowledges that the EIR evaluated project impacts on
interior noise levels at the hotels and concluded that the impact would be less then
significant. Citizens argues, however, that the EIR failed to separately analyze “the
impact of substantial temporary or periodic increases in sound levels caused by Costco
heavy trucks passing three transient living quarters along Airport Park Boulevard.”
Citizens relies on Keep Jets Over the Bay, supra, 91 Cal.App.4th at page 1382, in which
the court concluded that the EIR improperly omitted significant information about the
project’s potential interference with sleep, including physiological response and
annoyance from increased nighttime overhead flights. The court rejected the standard of
significance applied in the EIR under which all residential uses were deemed compatible
with a particular noise level, and thus not significant, regardless of the change in noise
level caused by single-event sounds. (Id. at pp. 1380-1381.) The court explained that
“[t]he probability of being repeatedly awakened by multiple single-event sounds can be
calculated, given sufficient data” and that further study was needed addressing the impact
of single-event noise. (Id. at p. 1382.)
       As the city argues, however, “[f]undamentally, there is a significant difference
between a delivery truck traveling down a major boulevard that already contains cars and
trucks (the roadway being a continuous noise source) and the noise produced by jet
engines, particularly when flying overhead (which is akin to a discrete source.)” In
addition, unlike the situation in Keep Jets Over the Bay, supra, 91 Cal.App.4th at page
1372, where the project was estimated to add an additional 73 nighttime flights each day,
the delivery hours for Costco are generally limited to 4:00 a.m. through 2:30 p.m. and
approximately 50 to 100 trucks are expected in an average week. The city’s experts
reasonably concluded that “[t]he addition of Costco trucks is not expected to result in


                                             22
significant sleep-disturbing impacts at the hotels since nighttime deliver[ies] already
occur on Airport Park Boulevard for the existing commercial uses (such as Walmart) and
are part of the existing noise environment.”
         Finally, Citizens contends that the finding in the EIR that the project will not have
a significant impact on the noise environment is inconsistent with the standard of
significance set forth in the EIR and that set forth in the city’s general plan. Relying on
standards recommended by the Federal Interagency Commission on Noise (FICON), the
EIR provides: “Where background noise levels without the project would be less than 60
dB Ldn,[10] a 5 dB or greater noise level increase due to the project would be considered
significant. Where background noise levels without the project would exceed 65 dB Ldn,
a 1.5 dB or greater noise level increase due to the project would be considered
significant. This graduated scale is based on findings that people in quieter noise
environments would tolerate larger increases in noise levels without adverse effects,
whereas people already exposed to elevated noise levels exhibited adverse reactions to
noise for smaller increases.” The EIR also states that traffic noise levels that “exceed the
city's 60 dB Ldn exterior and/or 45 dB Ldn interior noise exposure limits” may be
considered significant. The city’s general plan sets the maximum allowable noise
exposure to transportation noise sources for transient lodging at 60 dB Ldn for outdoor
areas and 45 dB Ldn for indoor areas. The general plan provides, however, “Where it is
not possible to reduce noise in outdoor activity areas to 60 [dB Ldn] or less using
practical application of the best-available noise reduction measures, an exterior noise
level of up to 65 [dB Ldn] may be allowed provided that available exterior noise
reduction measures have been implemented and interior noise levels are in compliance
with this table.”
         The applicable table, as revised in the final EIR, shows that because the existing
noise level on the roadway segment where hotels are located is 65.1 db and the
incremental increase with the project is 3.1 db, the projected impact is potentially

10
     “dB” refers to decibels. “Ldn” is a composite 24-hour average noise level.


                                               23
significant. The EIR explains, however, that although this noise level is “potentially
significant on the face of it, the fact that the building is for transient/temporary lodging
(i.e., patrons would not experience a significant change in the noise environment since
they are not long-term residents) rather than residential units, and the general plan
recognizes that external noise exceedances may be acceptable if the internal level of 45
dB[] is maintained, the noise level increase was determined to result in a less than
significant impact. The exterior noise level already exceeds the general plan standards,
under existing conditions . . . . The FICON standards were used to identify potentially
significant increases for receptors. The interior noise levels were considered, with a
standard of 45 dB[] (a standard reflected in both local policy and state building
regulations). Residential uses, in contrast to hotels, are more affected by outdoor noise
(which is reflected in the general plan language allowing higher exterior noise levels if
the interior noise standard of 45 dB[] is maintained). . . . [T]he 45 dB[] interior noise
level is maintained, and the impact was therefore considered less than significant.” The
city’s conclusion that the noise level increase does not result in a significant impact,
despite exceeding FICON standards, is reasonable under the circumstances. The existing
exterior noise level already exceeds the limit prescribed in the general plan and the
interior sound levels remain within the noise parameters of the general plan. Although, as
Citizens points out, the general plan does not “distinguish noise standards applicable to
transient lodging as opposed [to] residential land uses,” the reasoning in the EIR is
entirely sensible: to transient hotel guests, unlike residential inhabitants, the interior
sound level is far more important than the exterior noise level. Thus, because the interior
noise level after the project will remain within an acceptable limit, the EIR was justified
in concluding that the noise impacts of the project will be less than significant.

5.        Zoning Impacts*

          Citizens contends that the rezoning of the project parcels from industrial/auto-
motive commercial and light manufacturing/mixed use to retail commercial is

*
    Part 5 is not certified for publication. (See fn., ante, p. 1.)


                                                     24
inconsistent with the Airport Industrial Park (AIP) specific plan adopted on January 21,
1981. The city does not dispute the inconsistency, but argues that “the AIP specific plan
was never properly adopted and, even if it had been, it was superseded by the 1995 Ukiah
general plan with which the project is consistent.”
       The AIP specific plan was adopted by the city in January 1981.11 In March 1981,
the city approved a use permit for the AIP planned development. In 1992, the city
adopted a resolution converting the use permit for the AIP planned development to an
ordinance. The ordinance includes text and diagrams specifying the distribution, location
and extent of land uses, specific development standards, prohibited uses, required public
utility easements, street design standards, signage requirements, design guidelines,
landscaping and open space requirements, and discretionary permit review requirements.
Section four of the ordinance indicates that the planned development “provides a mixture
of industrial and commercial uses within a planned development . . . , consistent with the
[city’s] general plan, as amended, which allows said mixture, and which is accordingly
shown on the [city’s] general plan land use map for the subject assessor’s parcels.”12
       In 1995, the city adopted a new general plan. The new plan provides that it is the
policy of the city to utilize “master plan areas” to meet precise planning needs. The
general plan explains, “Master plan areas are a new classification in the Ukiah Valley.
Master plan areas are intended to cover lands proposed for ‘specific plans,’ ‘area plans,’
or as ‘planned unit developments.’ A specific plan is called out in California law as an
adopted plan that provides precise development standards and policies for an area of land.

11
  For purposes of this discussion, we shall assume the 1981 specific plan was properly
adopted, although the city disputes this assumption.
12
   According to 7 Miller & Starr, California Real Estate (4th ed. 2015) section 21:9 at
page 21-53, “planned development zoning” is a planning tool that “allows for variations
of uses and standards in accordance with an overall master plan without the uniformity in
density and overall development patterns that result from traditional zoning. Planned
development zoning is usually based on a broad description of allowable uses that is
subject to detailed land use planning and implemented by a master development plan that
is adopted either as an ordinance or as a development plan permit much like a conditional
use permit.”


                                            25
State law specifies what must be included in a specific plan. Sometimes a private
developer, the city, or county would prefer to have a less precise development proposal to
be considered for adoption. The role of the master plan area is to permit an area within
the Ukiah Valley to be designated for more precise, site specific studies prior to
approving subdivisions or other uses.” (Fn. Omitted.) “The master plan area land use
classification is to be applied to the parcels contained within a master plan or a specific
plan at the time of adoption by the city or county.” The general plan indicates that the city
had previously approved a “master plan” for the AIP. According to the planning
department, the general plan “designated the AIP as a ‘master plan’ area with the
knowledge it had already adopted a precise planned development ordinance regulating
growth and development within the AIP.”
       After adoption of the general plan and prior to the approval of the project in this
instance, the city at least three times amended the AIP planned development ordinance to
modify the permitted land uses in the designated area and to reflect those allowable uses
on the generalized land use map. Each amendment includes the statement that “the AIP
planned development is consistent with the ‘master plan’ land use designation for the
property contained in the [city’s] general plan” or that the AIP planned development is
“consistent with the [city’s] general plan.” No amendment makes reference to the 1981
AIP specific plan.
       From this record, it appears that although the AIP specific plan was not expressly
repealed, the city intended, and operated as if, the AIP planned development ordinance
was the operative “master plan” for the AIP master plan area at the time the general plan
was adopted. As noted above, the general plan provides that a planned development may
serve as a master plan for a designated master plan area. While the general plan states
that “specific plans . . . may be substituted for master plans when it is the preferable
planning program,” nothing in the general plan requires adoption of the AIP special plan




                                             26
as the master plan for the AIP master plan area.13 According to the general plan, “master
plans shall be adopted utilizing the same process as a general plan amendment.” The AIP
planned development was adopted first by resolution then by ordinance that was
“published as required by law” and became “effective 30 days after its adoption.”
Although the record before this court does not establish that a public hearing was held on
the AIP planned development prior to its adoption, we must presume that the city
complied with the applicable statutes. There is no dispute that the project is consistent
with the general plan and the AIP planned development ordinance.
                                         Disposition
       The judgment is reversed and the matter remanded to the trial court with
instructions to grant Citizens’ petition for a writ of mandate directing the city to set aside
its certification of the final EIR and approval of the project and to bring the energy
section of the EIR into compliance with CEQA before redetermining whether to approve
the project. The judgment is affirmed in all other respects. Citizens shall recover its costs
on appeal.

                                                   _________________________
                                                   Pollak, J.

We concur:


_________________________
McGuiness, P. J.


_________________________
Jenkins, J.



13
  To the contrary, a provision in the general plan stating that the “Lovers Lane Specific
Plan” shall be identified on the land use map as the “Lovers Lane Master Plan Area”
supports the inference that if the city intended the 1981 AIP specific plan to substitute for
the master plan for the AIP master plan area, it would have done so expressly.


                                              27
Trial court:                           Mendocino County Superior Court

Trial judge:                           Honorable Jeanine Nadel

Counsel for plaintiff and appellant:   KOPPER & MORGAN, William D. Kopper.


Counsel for defendant and              RAPPORT AND MARSTON, David J. Rapport
respondent:                            Armbruster Goldsmit & Delvac LLP, Damon P.
                                       Mamalakis, Dale J. Goldsmith




A145581




                                          28